 1

 2

 3

 4

 5

 6

 7

 8

 9                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          WESTERN DISTRICT COURT OF WASHINGTON
10

11   Re
                                                      In Chapter 13 Proceeding
12   GLADYS NANJEKE KALIMUKWA                         No. 19-43928-BDL
13                                                    ORDER SUSTAINING OBJECTION
                        Debtor(s)                     TO CLAIMS 1, 2, 3, 5 & 6
14

15
     ______________________________
16
          It is ORDERED that the following claims are disallowed: 1) Claim #1 filed by the
17
     Internal Revenue Service; 2) Claim #2 filed by Capital One Bank (USA) N.A.; 3) Claime
18
     #3 filed by Toyota Motor Credit Corporation; and 4) Claims # 5 and #6 filed by BECU.
19

20                                       /// end of order ///
21
     Presented by:
22
                                               :
     /s/ Ellen Ann Brown
23   ___________________________
     ELLEN ANN BROWN WSB#27992
24   Attorneys for Debtor(s)

25
